UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21316 THE KENSINGTON FUNDS (Exact name of registrant as specified in charter) 4 Orinda Way, Suite 200-C, Orinda, CA 94563 (Address of principal executive offices) (Zip code) US Bancorp Fund Services, LLC 2020 East Finanical Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) Kensington Investment Group, Inc. (800) 253-2949 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2007 Item 1. Report to Stockholders. THE KENSINGTON FUNDS TABLE OF CONTENTS A LETTER FROM THE PRESIDENT 1 KENSINGTON REAL ESTATE SECURITIES FUND Results at a glance 6 Management’s dicussion and analysis 8 Expense example 10 Schedule of Portfolio Investments 12 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 18 Other share class results 20 KENSINGTON STRATEGIC REALTY FUND Results at a glance 22 Management’s dicussion and analysis 24 Expense example 26 Schedule of Portfolio Investments 28 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Changes in Net Assets 33 Statement of Cash Flows 35 Financial Highlights 36 Other share class results 38 KENSINGTON SELECT INCOME FUND Results at a glance 40 Management’s dicussion and analysis 42 Expense example 46 Schedule of Portfolio Investments 48 Statement of Assets and Liabilities 52 Statement of Operations 53 Statement of Changes in Net Assets 54 Statement of Cash Flows 56 Financial Highlights 58 Other share class results 60 KENSINGTON INTERNATIONAL REAL ESTATE FUND Results at a glance 62 Management’s dicussion and analysis 64 Expense example 68 Schedule of Portfolio Investments 70 Statement of Assets and Liabilities 74 Statement of Operations 75 Statement of Changes in Net Assets 76 Financial Highlights 78 Other share class results 80 KENSINGTON GLOBAL REAL ESTATE FUND Results at a glance 82 Management’s dicussion and analysis 84 Expense example 88 Schedule of Portfolio Investments 90 Statement of Assets and Liabilities 93 Statement of Operations 94 Statement of Changes in Net Assets 95 Financial Highlights 98 Other share class results 100 NOTES TO THE FINANCIAL STATEMENTS 102 OTHER DISCLOSURES 112 DEFINITIONS 113 FUND MANAGEMENT 114 Investments in the Funds are subject to the risks related to direct investment in real estate, such as real estate risk, regulatory risks, concentration risk, and diversification risk.By themselves the Funds do not constitute a complete investment plan and should be considered a long-term investment for investors who can afford to tolerate changes in the value of their investments. The foregoing information and opinions are for general information only.The Kensington Funds and Kensington Investment Group, Inc. do not guarantee their accuracy or completeness, nor assume liability for any loss, which may result from the reliance by any person upon any such information or opinions.Such information and opinions are subject to change without notice and are for general information only and are not intended as an offer or solicitation with respect to the purchase or sale of any security or offering individual or personalized investment advice. This page intentionally left blank THE KENSINGTON FUNDS A LETTER FROM THE PRESIDENT Dear Investor, For the period ending June 30, 2007, we are pleased to report that global real estate fundamentals remained strong, with many markets benefiting from rising rents and occupancies above 90%. Economic growth continued in virtually all markets that we cover, with supply largely in check. However, after an exceptionally strong 2006, global real estate stocks stumbled in the second quarter, bringing the year-to-date return as of June 30 to 0.01%, with the largest declines seen in among the highly developed U.K. and U.S. markets.1 We also note that since June 30, securities prices across a wide spectrum have come under pressure and volatility has increased. In the U.S. REIT market, prices have traded down to discounts to property values not seen since 1998. Investment markets seem to be experiencing a collision of two competing world views. We are currently seeing unprecedented economic expansion throughout the globe, with healthy jobs markets and consistent corporate earnings growth. Simultaneously, investors are asking if the housing downturn and mortgage market woes will tip the economy into recession. Ultimately, whether financial market turmoil will undermine the global economy, or the strong global economy will support asset prices is at the heart of the questions facing investors – real estate or otherwise. Our view remains that despite the weakness driven by fragile investor psychology, the global economy is exceptionally healthy and is resilient enough to withstand the U.S. credit shock. The problems emanating from the subprime mortgage sector – which are having a direct impact on our funds - are likely to keep volatility high for a while, especially in the credit market.However, the ultimate costs of the U.S. subprime problem – estimated to ultimately be a net loss of approximately $100 billion - seem quite manageable within the context of a $13.5 trillion economy. Our belief is that current concerns are focused on uncertainty over who is exposed to what, not the actual ‘aggregate’ size of the hit.The complicated structure of risk exposure has played a major role behind the freeze-up of some of the credit markets and the widening in credit spreads, affecting even investment grade bonds. So, while it is far from clear that the absolute size of the global ‘hit’ is as large as some may fear, the potential impact on firms in the banking business is worth acknowledging.Thus, while we believe the risks are real, they appear manageable and largely accounted for in the recent sell-off. In the real estate space, the last time we saw this kind of sell off was in 1998, which was similarly driven by credit market issues.As we write this today, we are seeing quality equity REITs trade at substantial discounts to property value, with the group as a whole trading at over 15% discounts, with some companies at significantly higher discounts.2 We believe this has more than discounted the potential for some softness in underlying property values. YEAR-TO-DATE REAL ESTATE STOCK RETURNS BY COUNTRY-LOCAL CURRENCY Country YTD Return Singapore 31.34 Hong Kong 15.31 Japan 13.51 New Zealand 9.87 Australia 0.24 Canada -0.91 Continental Europe -3.76 United States -5.83 U.K. -17.43 Source: EPRA, June 29, 2007 1 THE KENSINGTON FUNDS This environment feels similar to that of 1998, but a defining difference between then and now is the strength of the world outside the U.S.Back in 1998, U.S. growth led the world economy, Asia was in recession and Russia’s debt market had just collapsed.The situation now is exactly the opposite.U.S. growth in recent quarters has lagged and emerging markets are expected to expand by 8% this year.We think that in this environment investors will start looking for opportunities sooner rather than later, probably before the subprime dust fully settles. Investors who are waiting to see a ‘green light’ could miss the move.However, we are cognizant of the fact that once sentiment turns negative, it may be a while before it turns positive – despite the existence of compelling opportunities. We expect additional volatility and plan to be patient, as several months from now we believe that we will look back and realize that the indiscriminate selling we are witnessing now was as wrong as the indiscriminate risk-taking of the past few years in the credit markets. INVESTMENT REVIEW Let’s review the key forces behind our constructive outlook: Demand is strong.There has been no lack of evidence pointing to strong demand for real estate. According to a Wall Street Journal report, the largest REIT insider stock purchases in over six years were seen in the second quarter, totaling nearly $60 million.3 Additionally, we have seen tremendous private market demand for commercial property, with 16 privatization transactions occurring this year alone. Worth approximately $65 billion, these merger-acquisitions transacted at a healthy 17% premium to pre-announcement stock prices.4 With more companies now trading at meaningful discounts to break up value, we expect REITmerger-acquisition activity to resume once credit markets stabilize. A macro trend of aging populations in the U.S. and in other developed countries is driving increased demand for equity-driven, inflation-protected income streams and diversification away from stocks and bonds. Real estate clearly fits the bill, as evidenced by U.S. pension funds’ forecasted $46 billion allocation to real estate this year, while private equity firms have recently raised record sized-funds focused on real estate around the globe.5 We believe that this secular force will support real estate equities over a number of years. Business is great. Market fundamentals and balance sheets remain healthy, supported by stable economic growth. Despite the recent seesaw of economic data, we believe that the economy will most likely continue to track a favorable path toward moderate GDP growth with low core inflation. Property market fundamentals have continued to improve, with low unemployment and limited construction helping to sustain demand for commercial properties. In the office sector, strong demand has translated into rising rents and solid earnings growth (forecasted at 8% in 2007), especially in supply-constrained markets such as Manhattan and other central business districts.6We expect that these companies will continue to maintain pricing power as long as economic growth continues and supply of new space is constrained. 2 REIT stocks currently trade below the value of their underlying real estate assets. Presently, a number of REITs trade at significant discounts to their underlying property values, with U.S. REITs as a whole now trading at approximately 17% discounts.7 (On average, the group has traded at a 5% premium to asset values since 1993.) While the recent shift in investor sentiment is uncomfortable, history reminds us that real estate assets owned by REITs create an effective “floor” to REIT pricing. In the two instances over the past 15 years that U.S. REITs have reached 10%+ discounts to break up value (1994 and 2000), market forces have driven prices back in line with their underlying asset values, with periods of strong performance following those pullbacks. REITs are competitively priced relative to equity alternatives. Real estate stocks have historically provided competitive returns in both inflationary and recessionary environments due to their ability to grow earnings, pass rising costs onto tenants and generate predictable cash flow backed by long term leases. Currently, U.S. REIT shares look competitively priced to other asset classes: REIT earnings multiples are in line with broader equities, while offering 4% dividend yields and high single-digit forecasted earnings growth rates through 2008.8 INVESTMENT OUTLOOK While we believe that the worst of this correction is likely behind us, we are prepared to see some further near term weakness, as volatile credit markets and the threat of inflation continue to cause widespread equity market turmoil. In our view, a moderate increase in current cap rates, or return requirements on commercial real estate assets, appears to be already priced into REIT stocks today. With a favorable outlook for commercial property markets in the near future, our most central concerns are systemic issues that would upset overall business conditions or general equity market valuations, such as a slowdown in economic growth, a spike in inflation, or event-driven risks associated with geopolitical instability. In terms of specific risks to real estate, a substantial increase in new supply continues to be unlikely for most markets in the near term, with construction starts for major property types in the U.S. down by over 7% year-over-year.9 Importantly, the problems facing subprime lenders – companies that lend to low credit home buyers – have no direct impact on commercial real estate fundamentals or values. However, if consumer spending, job growth or credit markets are compromised, it would impair the growth of most industries. We would not be surprised to see more bad news from the subprime sector trigger short term market volatility, although the likelihood of subprime woes unfolding into a recession is limited in our view, due to its relatively small size as compared to the overall economy. 3 THE KENSINGTON FUNDS CONCLUSION When it comes to investing, patience is a virtue. Real estate business fundamentals and company balance sheets are benefiting from strong demand for property and limited construction activity, while stock valuation levels appear reasonable. Undoubtedly, a general lack of conviction about the direction of the economy will continue to cause market volatility in the near term, but from our perspective, real estate deserves a long term place as a core portfolio holding. Overall, we believe that the expansion of REIT-like structures internationally and increasing investor demand for real estate securities positions the global market for continued growth, portfolio diversification, and relatively high income as compared to broad equity alternatives. We believe that these well-established attributes, together with the potential for growth in the near term, will continue to bolster demand for the asset class. Thank you again for the trust and confidence you have placed in us. We look forward to the year ahead. Sincerely, John Kramer and the Kensington Investment Committee Fund holdings and sector allocations are subject to change at any time, and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for fund holdings as of June 30, 2007. 1 FTSE EPRA/NAREIT Global Real Estate Index, 6/30/07 2 Citigroup, 8/6/07. 3 Wall Street Journal, "REIT Insiders Like What They See", July 18, 2007 4 Source: Kensington Investment Group, June 30, 2007 5 Institutional Real Estate, Inc. and Kingsley Associates’ 2007 Plan Sponsor Survey 6 Citigroup, June 28, 2007 7 Citigroup, August 7, 2007 8 Source: Citigroup, July 21, 2007 9 Citigroup Investment Research, July 2007 4 This page intentionally left blank 5 KENSINGTON REAL ESTATE SECURITIES FUNDS RESULTS AT A GLANCE AVERAGE ANNUAL RETURN SINCE TRAILING 30-DAY FOR PERIOD ENDED JUNE 30, 2007 INCEPTION 12-MONTH SEC WITH ALL DISTRIBUTIONS REINVESTED 1 YEAR 3 YEAR (12/31/02) YIELD YIELD 1 Real Estate Securities Fund at NAV 10.77% 20.81% 22.74% 2.08% 2.49% with sales load 4.40% 18.45% 21.13% 1.96% 2.35% MSCI US REIT Index 2 12.05% 21.24% 23.28% S&P 500 Index 3 20.59% 11.67% 14.71% Expense Ratio: 1.45% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-253-2949 or visiting www.kig.com. The Funds impose a 1.00% redemption fee on shares held for less than 75 days. Performance data does not reflect redemption fee. Had the fee been included, returns would be lower. Performance data shown at NAV is that of the A Share and does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. Performance data shown with the load reflects the Class A maximum sales charge of 5.75%. Results for other share classes can be found on page 20. 1The 30-day SEC Yield is based on a 30-day period and is computed by dividing the net investment income per share earned during the period by the maximum offering price per share on the last day of the period. 2
